DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 03/23/2022, are acknowledged. 

Response to Arguments
	Applicant’s remarks regarding claim rejections under 35 USC 112(b), have been fully considered, however, are not persuasive. 
	With regard to claim 14, the claim recites the limitation of “determining a softer lesion to be treated first among the plurality of lesions”. Prior to this limitation, the claim recites “having a lesion in each of left and right lower limb arteries”. It is unclear as to how many lesions are present among “the plurality of lesions”, in that, the claim seems to imply a single lesion in each lower limb of a patient. However, when reciting “the plurality”, this implies the possibility for a greater number of lesions present within each of a lower limb of a patient.
	Applicant’s remarks regarding claim rejections under 35 USC 101, have been fully considered, and are persuasive.
	After consideration of applicant’s remarks, examiner believes that the limitations of independent claims 1 and claims dependent therefrom, are sufficiently integrated into more than the judicial exception, and therefore, are patentable. More specifically, the limitations of “introducing a catheter from an artery of an arm of the patient, advancing and placing a catheter tip of the catheter to at least the aortailiac bifurcation of the patient”, “inserting a therapeutic catheter into a lumen of the catheter positioned to the at least the aortailiac bifurcation of the patient, projecting a therapeutic catheter tip of the therapeutic catheter from the catheter tip into at least a softer lesion, and treating the softer lesion first”, “completing the treatment of the softer lesion”, and “placing the catheter tip of catheter to a proximal side of the aortailiac bifurcation, and directing the catheter and the catheter tip of the catheter toward another lower limb for treating the harder lesion in the another lower limb: and then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip to treat a harder lesion” are elements of which do not merely present determinations from data, but rather, a treatment method based upon a determination, thus, amounts to sufficiently more.
	Additionally, upon further review of what constitutes organizing human activity under the MPEP and the reasons stated above, examiner believes that the recited steps do not fall under the judicial exception of organizing human activity. 
	Therefore, claim rejections under 35 USC 101 are withdrawn. 
Applicant’s remarks regarding rejections under 35 USC 103, have been fully considered, however; applicant argues on p. 11-15, that the prior art of record fails to teach utilizing artificial intelligence to identify a plurality of lesions from the electromagnetic wave information to acquire lesion hardness information on the plurality of lesions…and determining a softer lesion to be treated first among the plurality of lesions based on the lesion hardness, however, this is taught by a new combination of art, therefore, the arguments are not persuasive and/or moot. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 26, the claim recited the limitations of “training the machine-learning algorithm with the lesion hardness information, catheter hardness information, and operation times for completed catheter treatments.”, however, after review of the specification, there is no sufficient support to be found for training a machine learning algorithm with the parameters of catheter hardness information or operation times for completed catheter treatments.  Since applicant has not disclosed sufficient support for methods corresponding to training a machine learning algorithm with catheter hardness information and operation times for completed catheter treatments, applicant has not complied with the written description requirement. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14—18 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 14 and 35, the claims recite the limitation of “determining a softer lesion to be treated first among the plurality of lesions”. Prior to this limitation, the claims recite “having a lesion in each of left and right lower limb arteries”. It is unclear as to how many lesions are present among “the plurality of lesions”, in that, the claim seems to imply a single lesion in each lower limb of a patient. However, when reciting “the plurality”, this implies the potential for a greater amount of lesion present within the lower limbs of a patient. Therefore, if applicant intends for the claim to imply the presence of any number of lesions, examiner suggest amending the claim to recite “determining a softest lesion to be treated first among the plurality of lesions”.
With respect to claim 30, the claim recites the limitations of “wherein the softer lesion is in one of a right superficial femoral artery and a left superficial femoral artery, and the harder lesion is in another of the right superficial femoral artery and the left superficial femoral artery”. It is unclear as to what is intended by these limitations. More specifically, it is unclear whether the claim is intended to imply a softer lesion in both limbs or only one and as to whether both limbs comprise a harder lesion. For the current purposes of examination, examiner interprets the claim to mean one of a soft or hard lesion in each limb. 
Clarification is needed. 
With regard to claims 15-18 and 32-35, the claims are also rejected under 35 USC 112(b) because they inherit the deficiency of the claims they respectively depend upon.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16, 21, 23-27, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2014/0358123), in view of Goldsmith (US 2010/0286791), and further in view of Sharma (US 2016/0235373).  
	

With respect to claims 14, Ueda discloses in at least Figs. 3 and 10A-B, a treatment method for treating a patient having a lesion in each of left and right lower limb arteries connected via an aortailiac bifurcation to the aorta (Para [0006], “The disclosure here relates to an intervention procedure in which a catheter is introduced from the arm to treat the lower limb. A treatment method is disclosed which provides excellent treatment by making it rather easy to deliver a catheter to a treatment target inside the lumen of the lower limb.”), the treatment method comprising:
introducing a catheter from an artery of an arm of the patient (Para [0006], “The disclosure here relates to an intervention procedure in which a catheter is introduced from the arm to treat the lower limb.”),

    PNG
    media_image1.png
    451
    697
    media_image1.png
    Greyscale
,

 advancing and placing a catheter tip of the catheter to at least the aortailiac bifurcation of the patient (Para [0006], “A treatment method is disclosed which provides excellent treatment by making it rather easy to deliver a catheter to a treatment target inside the lumen of the lower limb.” Wherein the is seen to travel through the aortailiac bifurcation of a patient as shown in Fig. 9B)

    PNG
    media_image2.png
    481
    370
    media_image2.png
    Greyscale

Wherein the catheter is shown to be placed within the aortailiac bifurcation of a patient (as indicated by the square)
inserting a therapeutic catheter into a lumen of the catheter positioned to the at least the aortailiac bifurcation of a patient (Para [0007], “The treatment method includes introducing a catheter assembly, composed of a first catheter and a second catheter disposed in the lumen of the first catheter” See Fig. 9B above), projecting a therapeutic catheter tip of the therapeutic catheter from the catheter tip into at least a softer lesion (Para [0007], “advancing a treatment device for treating the treatment target toward the treatment target through the inside of the first catheter after the delivery step, and treating the treatment target by the treatment device.” See Figs. 10A-B below), and
determining a softer lesion to be treated first among the plurality of lesions based on the lesion hardness;
completing the treatment of the softer lesion; 
placing the catheter tip of catheter to a proximal side of the aortailiac bifurcation, and directing the catheter and the catheter tip of the catheter toward another lower limb for treating the harder lesion in another lower limb: and then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip to treat a harder lesion.


    PNG
    media_image3.png
    534
    767
    media_image3.png
    Greyscale

Wherein as shown above, the therapeutic catheter is placed at the sight of the softer lesion X1 for treatment, before proceeding to harder lesion X2 for treatment, therefore, it is shown that a determination to treat a softer lesion first has been made, and wherein as shown in the above figures 9B and 10A-B, a method is disclosed for a complete treatment of a softer lesion before proceeding to treat a harder lesion.
However, Ueda does not teach acquiring electromagnetic wave information on a patient:
using artificial intelligence to identify a plurality of lesions from the electromaqnetic wave information and to acquire lesion hardness information on the plurality of lesions, the lesion hardness information being a relative degree of hardness of the plurality of lesions calculated based on the acquired electromaqnetic wave information on the patient; and
In the field of stenosis assessment, Sharma teaches acquiring electromaqnetic wave information on a patient (Para [0003], “Multiple medical imaging modalities, such as computed tomography (CT), x-ray angiography (XA), optical coherence tomography (OCT), ultrasound (US), intra-vascular ultrasound (IVUS), and near-infra red spectroscopy (NIRS), have been used to analyze plaque in blood vessels.”):
using artificial intelligence to identify a plurality of lesions from the electromagnetic wave information and to acquire lesion hardness information on the plurality of lesions, the lesion hardness information being a relative degree of hardness of the plurality of lesions calculated based on the acquired electromaqnetic wave information on the patient (Para [0036], “the algorithm automatically detects the stenosis and/or plaque by filtering, thresholding, pattern matching, and/or other image process. Then, the anatomical features are extracted by the processor from the medical image data representing the detected regions. This automatic approach occurs without user input of locations of the anatomy”; (Para [0053], “Any machine learning or training may be used. In one embodiment, a neural network is used.” Wherein neural networks are a method of artificial intelligence)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the methods of Ueda with a known technique within the art (machine-implemented classifier for the assessment and classification of plaque based on various parameters) to improve similar methods (treatment of lesions within blood vessels (i.e. angioplasty)) by automating the manual activity of assessing lesions within computed tomography images visually.  
	The motivation being that (Para [0015], “a machine-implemented classification provides a more objective source of risk information. Since a machine-implementation is used, the plaque assessment in medical imaging may be improved. The machine-implementation may better or more consistently combine different types of information linked to plaque vulnerability”) as taught by Sharma. See MPEP 2144.04(III).

With respect to claims 31, Ueda discloses in at least Figs. 3 and 10A-B, a treatment method for treating a patient having a lesion in each of left and right lower limb arteries connected via an aortailiac bifurcation to the aorta, the treatment method comprising:
introducing a catheter from an artery of an arm of the patient, advancing and placing a catheter tip of the catheter to at least the aortailiac bifurcation of the patient (See Fig. 9B below for placement of the catheter tip to at least the aortailiac bifurcation) (Para [0006], “The disclosure here relates to an intervention procedure in which a catheter is introduced from the arm to treat the lower limb.”),

    PNG
    media_image1.png
    451
    697
    media_image1.png
    Greyscale


inserting a therapeutic catheter into a lumen of the catheter positioned to the at least the aortailiac bifurcation of the patient (Para [0007], “The treatment method includes introducing a catheter assembly, composed of a first catheter and a second catheter disposed in the lumen of the first catheter” See Fig. 9B below), 

    PNG
    media_image2.png
    481
    370
    media_image2.png
    Greyscale

Wherein the catheter is shown to be placed within the aortailiac bifurcation of a patient (as indicated by the square)
projecting a therapeutic catheter tip of the therapeutic catheter from the catheter tip into at least a softer lesion, and treating the softer lesion first (Para [0007], “advancing a treatment device for treating the treatment target toward the treatment target through the inside of the first catheter after the delivery step, and treating the treatment target by the treatment device.” See Figs. 10A-B below)
determining a softer lesion to be treated first among the plurality of lesions based on the lesion hardness;
completing the treatment of the softer lesion;
placing the catheter tip of catheter to a proximal side of the aortailiac bifurcation, and directing the catheter and the catheter tip of the catheter toward another lower limb for treating the harder lesion in another lower limb; and
then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip to treat a harder lesion.


    PNG
    media_image3.png
    534
    767
    media_image3.png
    Greyscale

Wherein as shown above, the therapeutic catheter is placed at the sight of the softer lesion X1 for treatment, before proceeding to harder lesion X2 for treatment, therefore, it is shown that a determination to treat a softer lesion first has been made, and wherein as shown in the above figures 9B and 10A-B, a method is disclosed for a complete treatment of a softer lesion before proceeding to treat a harder lesion.
However, Ueda does not teach acquiring patient information, the patient information including an X-ray computed tomography (CT) image;
identifying a plurality of lesions from the X-ray computed tomography (CT) image with a machine-learning algorithm;
calculating lesion hardness information on the plurality of lesions with the machine-learning algorithm, the lesion hardness information being a relative degree of hardness of the plurality of lesions calculated based on a degree of X-ray absorption of the X-ray computed tomography (CT) image.
In the field of plaque assessment, Sharma teaches (Para [0003], acquiring patient information, the patient information including an X-ray computed tomography (CT) image “Multiple medical imaging modalities, such as computed tomography (CT), x-ray angiography (XA), optical coherence tomography (OCT), ultrasound (US), intra-vascular ultrasound (IVUS), and near-infra red spectroscopy (NIRS), have been used to analyze plaque in blood vessels.”); 
identifying a plurality of lesions from the X-ray computed tomography (CT) image with a machine-learning algorithm (Para [0053], “Any machine learning or training may be used. In one embodiment, a neural network is used”; (Para [0036], “the algorithm automatically detects the stenosis and/or plaque by filtering, thresholding, pattern matching, and/or other image process. Then, the anatomical features are extracted by the processor from the medical image data representing the detected regions. This automatic approach occurs without user input of locations of the anatomy.”)
calculating lesion hardness information on the plurality of lesions with the machine-learning algorithm, the lesion hardness information being a relative degree of hardness of the plurality of lesions calculated based on a degree of X-ray absorption of the X-ray computed tomography (CT) image (Abstract, “a machine-implemented classifier to predict plaque rupture. Anatomical, morphological, hemodynamic, and biochemical features are used in combination to classify plaque.”);
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the methods of Ueda with a known technique within the art (machine learning algorithm for the detection of lesions) to improve similar methods (treatment of lesions within blood vessels (i.e. angioplasty)) by automating the manual activity of assessing lesions within computed tomography images visually.  
The motivation being that (Para [0015], “a machine-implemented classification provides a more objective source of risk information. Since a machine-implementation is used, the plaque assessment in medical imaging may be improved. The machine-implementation may better or more consistently combine different types of information linked to plaque vulnerability”) as taught by Sharma. See MPEP 2144.04(III).

With respect to claims 15 and 32, Ueda discloses in at least Figs. 3 and 9A-B, the treatment method according to claims 14 and 31.
However, Ueda does not disclose using the catheter in treating the harder lesion.
In the similar field of integrated systems for the ballistic and nonballistic infixion and retrieval of implants, Goldsmith discloses using the catheter in treating the harder lesion (Para [0059], “Used manually apart from an airgun, the barrel-assembly when equipped with side-sweepers with or without a trap-filter and a heatable turret-motor can serve as an independent apparatus for mechanical atherectomy and thermal angioplasty in lieu of balloon angioplasty and the incorporation of a laser catheter or rotational atherectomy burr allows its use for atherectomy with calcified plaque. As such, the barrel-assembly can be used to prepare the lumen for the introduction of a conventional or endoluminal stent. Combined forms that include a laser catheter or rotational atherectomy burr are more versatile in the ability to remove calcified plaque”; (Para [0117], “While the muzzle-head, and the muzzle-head with side-sweepers can accomplish the removal of soft plaque, combination-forms to be described incorporate a laser catheter or rotational atherectomy burr which, depending upon the degree and distribution of calcification as revealed by electron beam or helical (spiral) computed tomography, will allow harder prominences to be removed from the lumen center, while side-sweepers of a bristle hardness or tip type as will be described selected for the specific plaque will reduce the plaque at the lumen periphery.”) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Ueda with two semicircularly tipped brushed for removing softer occlusive material or lesions before harder lesions or laser for treating softer plaque first, then treating harder plaque through ablation or rotablation as disclosed by Goldsmith. 
	The motivation being (Para [0117], ““allow harder prominences to be removed from the lumen center, while side-sweepers of a bristle hardness or tip type as will be described selected for the specific plaque will reduce the plaque at the lumen periphery.”) as disclosed by Goldsmith.  

With respect to claims 16 and 33, Ueda discloses in at least Figs. 3 and 9A-B, the treatment method according to claims 14 and 31.
 However, Ueda does not disclose using the therapeutic catheter in treating the harder lesion.
In the similar field of catheters, Goldsmith teaches using the therapeutic catheter in treating the harder lesion (Para [0059], “Used manually apart from an airgun, the barrel-assembly when equipped with side-sweepers with or without a trap-filter and a heatable turret-motor can serve as an independent apparatus for mechanical atherectomy and thermal angioplasty in lieu of balloon angioplasty and the incorporation of a laser catheter or rotational atherectomy burr allows its use for atherectomy with calcified plaque. As such, the barrel-assembly can be used to prepare the lumen for the introduction of a conventional or endoluminal stent. Combined forms that include a laser catheter or rotational atherectomy burr are more versatile in the ability to remove calcified plaque”; (Para [0117], “While the muzzle-head, and the muzzle-head with side-sweepers can accomplish the removal of soft plaque, combination-forms to be described incorporate a laser catheter or rotational atherectomy burr which, depending upon the degree and distribution of calcification as revealed by electron beam or helical (spiral) computed tomography, will allow harder prominences to be removed from the lumen center, while side-sweepers of a bristle hardness or tip type as will be described selected for the specific plaque will reduce the plaque at the lumen periphery.”)  
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Ueda with two semicircularly tipped brushed for removing softer occlusive material or lesions before harder lesions or laser for treating softer plaque first, then treating harder plaque through ablation or rotablation as disclosed by Goldsmith. 
	The motivation being (Para [0117], “allow harder prominences to be removed from the lumen center, while side-sweepers of a bristle hardness or tip type as will be described selected for the specific plaque will reduce the plaque at the lumen periphery.”) as disclosed by Goldsmith.

With respect to claim 21, the modified method of Ueda teaches the treatment method according to claim 14. 
However, Ueda does not teach selecting the therapeutic catheter based on the lesion hardness information.
 In the similar field of catheters, Goldsmith teaches selecting the therapeutic catheter based on the lesion hardness information (Para [0113], “An optional side-sweeping feature, consisting of two semicircularly tipped brushes (ecouvillonages) of opposite direction is limited to the removal of occlusive material that is softer than calcified plaque”; (Para [0122], “Brushes retracted into recesses in the muzzle-head are available to brush the sides of the lumen wall. Based upon a preliminary determination of the distribution and character of the plaque (usually by computed tomography)”; (Para [0858], “Unlike power burrs, which are suited to removing hard plaque but not soft material, a laser can remove both thrombi and all but exceptionally calcified plaque.”) Wherein after the determination of the degree of calcification, the physician is capable of using either the side-sweeping brushes for soft plaque or a laser for calcified plaque.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Ueda with the use of a known technique (selecting a catheter based on lesion hardness information) to improve similar methods (angioplasty) as taught by Goldsmith. 
	The motivation being that the soft plaque on the lumen wall are scraped off before proceeding to the calcified plaque, thereby, reducing procedure time.

With respect to claim 23, Ueda as modified teaches the treatment method according to claim 18, further comprising:
removing the inner catheter of the catheter assembly after the placing of the catheter tip of the catheter to at least the aortailiac bifurcation of the patient (Para [0134], “Thereafter, as shown in FIG. 5B, the position of the outer catheter 14 and the guide wire 40 in the axial direction with respect to the left femoral artery 218 is fixed, and only the inner catheter 16 is caused to retreat or move rearwardly so that the inner catheter is removed from the outer catheter and the patient.” Wherein the catheter is advance to at least the aortailiac bifurcation of a patient, and wherein the inner catheter is removed at this point); and
reinserting the inner catheter of the catheter assembly after the softer lesion is treated (Para [0158], “After the retreat step, as shown in FIG. 10A, the surgeon performs a step of delivery to an individual site in which the outer catheter 14 is delivered from the peripheral side of the abdominal aorta 212 to a predetermined position of the right femoral artery 230 of the right leg 104a…the inner catheter 16 may be reinserted into the outer catheter 14, and the assembly 12 may be reestablished. As a result, the distal portion 12a of the assembly 12 can be delivered to the right femoral artery 230, similarly to the case where it is delivered to the left femoral artery 218.” Wherein the right femoral artery 230 comprises a soft lesion of which is treated first) for the placing of the catheter tip of catheter to the proximal side of the aortailiac bifurcation (See Fig. 9B) and the directing the catheter and the catheter tip of the catheter toward another lower limb for treating the harder lesion in another lower limb (See Fig. 10B). 

With respect to claim 24, Ueda teaches the treatment method according to claim 14.
However, Ueda does not teach wherein the artificial intelligence includes a machine-learning algorithm.
In the field of plaque assessment, Sharma teaches wherein the artificial intelligence includes a machine-learning algorithm (Para [0053], “Any machine learning or training may be used. In one embodiment, a neural network is used.” Wherein the artificial intelligence algorithm is shown to include machine learning)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the methods of Ueda with a known technique within the art (machine learning algorithm for the detection of lesions) to improve similar methods (treatment of lesions within blood vessels (i.e. angioplasty)) by automating the manual activity of assessing lesions within computed tomography images visually.  
The motivation being that (Para [0015], “a machine-implemented classification provides a more objective source of risk information. Since a machine-implementation is used, the plaque assessment in medical imaging may be improved. The machine-implementation may better or more consistently combine different types of information linked to plaque vulnerability”) as taught by Sharma. See MPEP 2144.04(III).

With respect to claim 25, Ueda teaches the treatment method according to claim 24, further comprising: 
determining the softer lesion to be treated first among the plurality of lesions (See above fig. 10A).
However, Ueda does not teach a machine-learning algorithm.
In the field of plaque assessment, Sharma teaches a machine-learning algorithm (Para [0052], “Machine-learnt classifiers involve two phases, a training phase and a prediction phase. During the training phase, the machine-learning algorithm is ‘trained’ on a database containing multiple training examples together with ground truths.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the methods of Ueda with a known technique within the art (machine learning algorithm for the detection of lesions) to improve similar methods (treatment of lesions within blood vessels (i.e. angioplasty)) by automating the manual activity of assessing lesions within computed tomography images visually. See MPEP 2144.04(III).
The motivation being that (Para [0015], “a machine-implemented classification provides a more objective source of risk information. Since a machine-implementation is used, the plaque assessment in medical imaging may be improved. The machine-implementation may better or more consistently combine different types of information linked to plaque vulnerability”) as taught by Sharma.

With respect to claim 26, Ueda teaches the treatment method according to claim 25. 
However, Ueda does not teach training the machine-learning algorithm with the lesion hardness information.
In the field of plaque assessment, Sharma teaches training the machine-learning algorithm with the lesion hardness information (Para [0005], “A machine-implemented classifier calculates a risk score for plaque rupture for the patient from the anatomical, morphological, hemodynamic, and biochemical features”; (Para [0052], “During the training phase, the machine-learning algorithm is ‘trained’ on a database containing multiple training examples together with ground truths. The training database may be populated in any manner. For example, positive training examples are the plaques that ruptured, and negative examples (e.g., from the same patient) are the plaques that did not rupture during an acute coronary syndrome event.” Wherein risk of rupture is related to the degree of lesion calcification).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Ueda with a known technique (machine-trained classifier for the assessment of plaque within vasculature) to improve similar methods in the same way (automate the diagnostic process of assessing degree of stenosis within a patient’s vasculature) 
	The motivation being to reduce diagnosis and/or procedural time that is present when these functions are manually performed.

With respect to claim 27, Ueda teaches the treatment method according to claim 14, further comprising:
performing a diagnosis on the plurality of lesions, the diagnosis including the acquiring of the lesion hardness information on the plurality of lesions.
However, Ueda does not teach a machine-learning algorithm.
In the field of plaque assessment, Sharma teaches a machine-learning algorithm (Para [0053], “Any machine learning or training may be used. In one embodiment, a neural network is used”; (Para [0036], “the algorithm automatically detects the stenosis and/or plaque by filtering, thresholding, pattern matching, and/or other image process. Then, the anatomical features are extracted by the processor from the medical image data representing the detected regions. This automatic approach occurs without user input of locations of the anatomy.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the methods of Ueda with a known technique within the art (machine learning algorithm for the detection of lesions) to improve similar methods (treatment of lesions within blood vessels (i.e. angioplasty)) by automating the manual activity of assessing lesions within computed tomography images visually.  
The motivation being that (Para [0015], “a machine-implemented classification provides a more objective source of risk information. Since a machine-implementation is used, the plaque assessment in medical imaging may be improved. The machine-implementation may better or more consistently combine different types of information linked to plaque vulnerability”) as taught by Sharma. See MPEP 2144.04(III).

With respect to claim 30, Ueda teaches in at least Figs. 9B and 10A-B, the treatment method according to claim 14, wherein the softer lesion is in one of a right superficial femoral artery and a left superficial femoral artery, and the harder lesion is in another of the right superficial femoral artery and the left superficial femoral artery Wherein as shown in Figs. 9B and 10A-B, a soft lesion is present in the right superficial femoral artery and a hard lesion is present in the left superficial femoral artery. 


Claims 17-18 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2014/0358123), in view of Goldsmith (US 2010/0286791), and further in view of Walzman (US 2017/0333670).

With respect to claims 17 and 34, the modified method of Ueda teaches the treatment method according to claims 14 and 31. 
However, it does not disclose wherein after treating the softer lesion, the method comprising:
 removing the therapeutic catheter from the catheter; and
using a second therapeutic catheter in the treating of the harder lesion.
In the similar field of vessel access catheters, Walzman discloses removing the therapeutic catheter from the catheter and 
using a second therapeutic catheter in the treating of the harder lesion (Para [0175], “The term “introducer”, as used herein, refers to an instrument such as a tube or a sheath that is placed within a vein or artery for introduction of a flexible device, for example, a catheter, needle, wire, etc.”;  (Para [0295], “Next, a long narrow tube called a diagnostic catheter is advanced through the introducer over the guide wire, into the blood vessel. This catheter is then guided to the aorta and the guide wire is removed… If a treatable blockage is noted, the first catheter is exchanged for a guiding catheter.”;(Para [0295], “If a treatable blockage is noted, the first catheter is exchanged for a guiding catheter. Once the guiding catheter is in place, a guide wire is advanced across the blockage, then a balloon catheter is advanced to the blockage site. The balloon is inflated for a few seconds to compress the blockage against the artery wall. Then the balloon is deflated.” Wherein the introducer is seen as a first catheter, wherein the guiding catheter is seen as a therapeutic catheter and is removed from the introducer, and wherein the guiding catheter is then replaced by a balloon catheter that is seen as a second therapeutic catheter and used for treatment of a harder lesion) )
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Ueda, in view of Goldsmith with the removal of a first therapeutic catheter to be replaced by a second therapeutic catheter for treating a harder lesion. 
	The motivation being (Para [0295], “PTCA is a minimally invasive procedure to open blocked coronary arteries, allowing blood to circulate unobstructed to the heart muscle.”) as disclosed by Walzman.  

With respect to claims 18 and 35, the modified method of Ueda teaches the treatment method according to claims 14 and 31.
However, the modified method of Ueda does not disclose wherein the catheter is a guiding catheter, the method comprising:
using a catheter assembly including an inner catheter inserted in a lumen of the guiding catheter in the placing of the catheter tip of the catheter to at least the aortailiac bifurcation of the patient.
In the similar field of vessel access catheters, Walzman discloses wherein the catheter is a guiding catheter, the method comprising: 
using a catheter assembly including an inner catheter inserted in a lumen of the guiding catheter (Para [0175], “The term “introducer”, as used herein, refers to an instrument such as a tube or a sheath that is placed within a vein or artery for introduction of a flexible device, for example, a catheter, needle, wire, etc.”; (Para [0295], “Next, a long narrow tube called a diagnostic catheter is advanced through the introducer over the guide wire, into the blood vessel. This catheter is then guided to the aorta and the guide wire is removed.” Wherein the introducer is seen as a catheter assembly with a lumen in which a diagnostic catheter is seen to be inserted) in the placing of the catheter tip of the catheter to at least the aortailiac bifurcation of the patient (Para [0295], “If a treatable blockage is noted, the first catheter is exchanged for a guiding catheter. Once the guiding catheter is in place, a guide wire is advanced across the blockage, then a balloon catheter is advanced to the blockage site. The balloon is inflated for a few seconds to compress the blockage against the artery wall. Then the balloon is deflated”; (Para [0030], “Balloon angioplasty involves advancing a balloon-tipped catheter to an area of coronary narrowing, inflating the balloon, and then removing the catheter after deflation.” Wherein the catheter tip is seen to protrude from the catheter for treating a lesion; (Para [0051], “The Ancure™ stent graft is an unsupported, single piece of woven Dacron® fabric. The graft is bifurcated and has no intra-graft junctions. The main device is delivered through a 24-Fr introducer sheath; a 12-Fr sheath is required to facilitate the deployment of the contralateral iliac limb.” Wherein the stent is seen to be for treatment within the lower limbs of a patient by traveling through the iliac arteries, and therefore, within an aortailiac bifurcation of a patient)          
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Ueda, in view of Goldsmith with the insertion of a catheter within the lumen of a guiding catheter through an aortailiac bifurcation of a patient as disclosed by Walzman. 
	The motivation being (Para [0295], “PTCA is a minimally invasive procedure to open blocked coronary arteries, allowing blood to circulate unobstructed to the heart muscle.”) as disclosed by Walzman.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2014/0358123), in view of Goldsmith (US 2010/0286791), in view of Walzman (US 2017/0333670), and further in view of Tran (US 2018/0243033).

With respect to claim 22, Ueda as modified teaches the treatment method according to claim 14. 
However, Ueda does not teach further comprising calculating the lesion hardness information on the plurality of lesions in Hounsfield units (HU).
In the field of blood flow characterization, Tran teaches further comprising calculating the lesion hardness information on the plurality of lesions in Hounsfield units (HU) (Para [0031], “Step 204 may include receiving the values of one or more metrics of interest associated with one or more locations in the patient's vasculature… anatomical characteristics, including, for example… a plaque characteristic (e.g., local calcium score, local low intensity plaque score, a measure of spotty calcification, remodeling index, a presence or absence of plaque signs such as the napkin ring sign, etc.)… the metrics of interest may further include hemodynamic forces acting on the vessel walls or diseased regions (e.g., wall shear stress, axial plaque stress, etc.).”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the method of Ueda with a known technique within the art to yield the predictable result of accurate vasculature characterization.  

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2014/0358123), in view of Goldsmith (US 2010/0286791), in view of Sharma (US 2016/0235373), and further in view of Kamen (US 2017/0032090). 

With respect to claim 28, Ueda as modified teaches the treatment method according to claim 27, completing the treatment of the softer lesion and the harder lesion.
However, Ueda does not teach validating the diagnosis on the plurality of lesions by reinforcement-learning using the patient information. 
In the field of disease analysis, Kamen teaches validating the diagnosis on the plurality of lesions by reinforcement-learning using the patient information (Para [0046], “Once the features are extracted, the predictive model is constructed at step 420 using (Deep) Machine Learning. The learning approach used at step 420 may be, for example, fully supervised, semi-supervised, transductive, or reinforcement learning… The information for all the patients is input into to a machine learning algorithm to learn the mapping between the feature vectors and the scores/quantities of interest.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Ueda with a known technique (machine learning algorithm that validates a diagnosis through reinforcement learning) to improve similar methods (disease analysis).  
	The motivation being that unlike other methods of machine learning algorithms, reinforcement learning perceives its environment through trial and error, thus, improves through rewarding desired behaviors and punishing undesired ones. Thereby, reducing the instance of false diagnosis.  


Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2014/0358123), in view of Goldsmith (US 2010/0286791), in view of Sharma (US 2016/0235373), and further in view of Fox (US 2017/0035514). 

With respect to claim 29, Ueda as modified teaches the treatment method according to claim 28. comprising: 
However, Ueda as modified does not teach using information of tip load of a guide wire as non-image information in the validation of the diagnosis on the plurality of lesions.
In the field of diagnostic decision support, Fox teaches using information of tip load of a guide wire as non-image information in the validation of the diagnosis on the plurality of lesions (Para [0089], “For example, the operator may be considering a guidewire for use in crossing a lesion, and thus, device characteristics displayed for the guidewire may include guidewire tip loads, guidewire support level, etc.” Wherein the tip load of a guide wire is determined based on lesion hardness, and wherein the selection of guide wire gauge is based on lesion hardness, therefore, the guide wire tip load would indicate a correct or incorrect diagnosis of a lesion).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the modified method of Ueda with using information of tip load of a guide wire as non-image information as taught by Fox. 
	The motivation being to improve the selection of guide wire types after the diagnosis of a lesion, thereby, preventing snags and reducing procedural time.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793